912 F.2d 466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earnest CONNER, Defendant-Appellant.
No. 90-3635.
United States Court of Appeals, Sixth Circuit.
Aug. 27, 1990.

Northern District of Ohio;  No. 89-00320;  Sam H. Bell, J.
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The defendant has filed a pro se notice of appeal from the judgment of conviction and sentence for continuing criminal enterprise, laundering of monetary instruments, and possession with intent to distribute cocaine.


2
The district court's judgment was entered on May 3, 1990.  Accordingly, the notice of appeal was due on May 14.  The defendant's attorney filed a notice of appeal on May 18, 1990, (Case No. 90-3470) and within 40 days of the judgment moved for an extension of time.  The district court by order allowed the May 18 notice as timely.  Accordingly, this Court has accepted jurisdiction in Case No. 90-3470, and has recently appointed new counsel in that case to represent him in the appeal.


3
In the instant case the defendant's notice of appeal and motion were placed in the mails on June 30 and filed in the district court on July 13.  Both events were over 30 days after the expiration of the time for appeal.  Since the request to grant or deny an extension.  See Fed.R.App.P. 4(b);  United States v. Hove, 548 U.S. 1271, 1273 (6th Cir.1977) (per curiam) (failure to take any action within 40 days of judgment fatal to criminal appeal).  Furthermore, this pro se appeal is duplicative of the counsel-represented appeal in 90-3470.  The instant appeal shall therefore be dismissed.


4
It is therefore ORDERED that Case No. 90-3635 is dismissed as untimely and duplicative.  All further filings relating to the defendant's appeal before this Court shall be made in Case No. 90-3470.  Rule 9(b)(1), Local Rules of the Sixth Circuit.